        Case 3:13-cv-30125-PBS Document 454-3 Filed 04/15/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                            )
Mark Anthony REID, et al. , )
on behalf of themselves and others ) Case No. 3:13-cv-30125-PBS
similarly situated, )
                                             )
Plaintiff s-Petitioners, )
                                             )
v.      )     April                   15,2019
                                             )
Christopher DONELAN, Sheriff, )
Franklin County, MA, et al., )
                                             )
Defendants-Respondents. )
                                            .)


                                DECLARATION OF CLARE KANE

I, Clare Kane, upon my personal knowledge, hereby submit this declaration pursuant to 28


U.S.C. § 1746 and declare as follows:


1. I am a law student intern at the Worker & Immigrant Rights Advocacy Clinic at the Jerome


   N. Frank Legal Services Organization ("LSO") at Yale Law School. I am over eighteen years


   of age, understand the obligations of an oath, and am one of the law students representing


   Plaintiffs in this action.

2. Attached hereto as Exhibit A is a true and correct copy of the amended Notice to Appear


   filed by ICE against Mark Reid on Oct 16, 2018.

3. Attached hereto as Exhibit B is a true and accurate copy of the data produced by Defendants


   in discovery in this case regarding the detention ofReid Class Member Robert Williams.


   According to the data produced by Defendants, Defendants detained class member Robert


   Williams for nearly eleven months without a bond hearing.
         Case 3:13-cv-30125-PBS Document 454-3 Filed 04/15/19 Page 2 of 2



4. I declare under penalty of perjury and under the laws of the United States that the foregoing


   is true and correct to the best of my knowledge.




                                                  Executed in New Haven, CT on April 15, 2019.




                                                                                       Clare Kane
